UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the distribution period from June 1, 2012 to June 30, 2012 Commission File Number of issuing entity:333-165957-02 Bank of America Auto Trust 2012-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-165957 Bank of America Auto Receivables Securitization, LLC (Exact name of depositor as specified in its charter) Bank of America, National Association (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 38-6885893 (I.R.S. Employer Identification No.) ℅ Bank of America Auto Receivables Securitization, LLC 100 N. Tryon Street Charlotte, NC (Address of principal executive offices of the issuing entity) (zip code) (980) 683-4915 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Class A-1 notes [] [] [X] Class A-2 notes [] [] [X] Class A-3 notes [] [] [X] Class A-4 notes [] [] [X] Class B notes [] [] [X] Class C notes [] [] [X] Class D notes [] [] [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. On July 16, 2012, a distribution was made to holders of notes of the issuing entity. The description of the distribution and pool performance for the distribution period from June 1, 2012 to June 30, 2012 is provided on the distribution report attached as Exhibit 99.1 to this Form 10-D. Repurchase Demand Activity (Rule 15Ga-1) No Activityto Report Most Recent Form ABS – 15G Filed by: Bank of America Auto Receivables Securitization, LLC CIK#: 0001488082 Filing Date: February 9, 2012 Filed by: Bank of America, N.A. CIK#: 0001102113 Filing Date: February 14, 2012 PART II – OTHER INFORMATION Item 9.Exhibits. ITEM 9.01 (c). Exhibits. The following is filed as Exhibit to this Report under Exhibit 99: Exhibit No.Description Distribution report (The Indenture Trustee Certificate Statement to Noteholders) of the issuing entity, relating to the July 16, 2012 distribution. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:July 20, 2012 Bank of America Auto Receivables Securitization, LLC By: /s/ Jonathan S. Hayes Name:Jonathan S. Hayes Title: Senior Vice President
